DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 16-35 are pending.
	Claims 22 and 24-30 are withdrawn as being drawn to non-elected groups or species.
	Claim 16 is currently amended.
	Claims 16-21, 23, and 31-35 are currently under consideration to the extent that they read upon Applicant’s elected species.  

Withdrawn Rejections
The rejection of claims 16-21, 23, and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massa et al (WO 2016/113334) and Yi-Yuan (Progresses in Biosynthesis of L-Phosphinothricin) is withdrawn in view of Applicant’s amendment to claim 16
Response to Arguments
It is noted that Applicant’s arguments are directed to the rejection which has been withdrawn in view of Applicant’s amendments.  Applicant’s arguments are not found persuasive against the grounds of rejection set forth above as the prior art does not require the presence of the now excluded active ingredient.  

New Grounds of Rejection – Necessitated by Applicant’s Amendment to claim 16
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-20, 23, 31-33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoschke et al (WO 2003/028468) and Green et al (US 2017/0253897).
Note: in the process of searching Applicant’s elected species, art was found that reads upon isoxaflutole, and therefore, for the sake of compact prosecution, the species is being expanded to include isoxaflutole.
Zoschke teaches a synergistic herbicidal composition which, in addition to comprising customary inert formulation adjuvants, comprises glufosinate and isoxaflutole (see entire document, for instance, claim 1 and Abstract).  Zoschke teaches that the mixture ratio of active ingredients is from 1:10 to 10:1 and preferably from 5:1 to 1:5, and especially 1:1 (see entire document, for instance, page marked 2, second paragraph).  
Zoschke, while teaching the use of glufosinate, does not directly teach that the glufosinate is L-glufosinate. 
Green teaches that L-glufosinate is much more potent that D-glufosinate and is preferable to the racemate (see entire document, for instance, [0003]-[0004]).  Green teaches a method of making substantially pure L-glufosinate, and mentions up to 99% L-glufosinate (see entire document, for instance, [0060]).  The L-glufosinate is taught as being the L-glufosinate ammonium (see entire document, for instance, [0070] and [0081]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize the L-glufosinate of Green as the glufosinate of Zoschke.  One would have been motivated to do so since Zoschke teaches the use of glufosinate, wherein Green teaches that the L-enantiomer is more potent, wherein since the herbicide is more potent, smaller amounts of the composition are needed to be effective as a herbicide (see Green, entire document, for instance, [0013]).  There would be a reasonable expectation of success since Zoschke is teaching the use of glufosinate, wherein Green teaches a more potent form of glufosinate, namely the L-glufosinate.  

Claims 16-21, 23, and 31-35 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoschke et al (WO 2003/028468) and Green et al (US 2017/0253897) as applied to claims 16-20, 23, 31-33, and 35, and further in view of Massa et al (WO 2016/113334)(IDS Reference).
The teachings of Zoschke and Green are set forth above.
Zoschke and Green, while teaching the instantly claimed combination, amounts, and ratio, does not directly teach that he second compound is Applicant’s elected tolpyralate.
Massa teaches a herbicidal composition comprising preferably glufosinate-ammonium as herbicide B (see entire document, for instance, page 24, lines 11-22) and tolpyralate as component C (see entire document, for instance, the paragraph bridging pages 20 and 21).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to utilize the tolpyralate of Massa in place of the isoxaflutole of Zoschke.  One would have been motivated to do so since Massa teaches that isoxaflutole and tolpyralate are both known HPPD inhibitors that are usefully combined with compositions that comprise glufosinate.  There would be a reasonable expectation of success since both isoxaflutole and tolpyralate are taught as being useful in compositions that include glufosinate.  It is noted that MPEP 2144.06 states: ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).  Further, MPEP 2144.06(II) states “[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)”.MPEP 2144.07 states “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) […] “[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.)”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611